784 So.2d 1214 (2001)
Howard L. GILLARD, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D00-3702.
District Court of Appeal of Florida, First District.
April 17, 2001.
Rehearing Denied May 25, 2001.
*1215 Howard L. Gillard, Petitioner, pro se.
William L. Camper, General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
PER CURIAM.
Petitioner, Howard L. Gillard, a prisoner incarcerated in Walton County, filed a petition for writ of mandamus in the Circuit Court of Leon County in which he challenged the Florida Parole Commission's revocation of his conditional release. He claimed that the Commission lacked the authority to revoke after it waited more than 45 days to conduct the final revocation hearing. See sec. 947.141(2), Fla. Stat. (1991). The lower court denied the petition, and Petitioner filed a petition for writ of certiorari in this court. We grant the petition.
Because Petitioner claimed an entitlement to immediate release, the appropriate vehicle for raising the claim is a petition for writ of habeas corpus in the county in which he is currently incarcerated. See, e.g., Stanley v. Moore, 744 So.2d 1160 (Fla. 1st DCA 1999); Steele v. State, 733 So.2d 1117 (Fla. 4th DCA 1999); sec. 79.09, Fla. Stat. (1999). Thus, because Petitioner was not incarcerated in Leon County, the Circuit Court of Leon County lacked territorial jurisdiction over this action. See Lewis v. Florida Parole Commission, 697 So.2d 965 (Fla. 1st DCA 1997). Accordingly, we grant the petition for writ of certiorari, quash the order below, and remand with instructions to treat the action as a petition for writ of habeas corpus and immediately transfer the petition to the circuit court that has jurisdiction over the correctional facility in which Petitioner is currently incarcerated.
MINER, KAHN and WEBSTER, JJ., concur.